IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ROBERT RICHARDSON,              : No. 186 EM 2016
                                :
               Petitioner       :
                                :
                                :
          v.                    :
                                :
                                :
PRESIDENT JUDGE OF COMMON       :
PLEAS COURT OF PHILADELPHIA     :
COUNTY AND CLERK OF THE COURT   :
OF COMMON PLEAS OF PHILADELPHIA :
COUNTY,                         :
                                :
               Respondents      :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.